DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 21 October 2020 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1, 5, 7, 9, 12, and 15 are currently amended; claims 2-4, 6, 8, 10, 11, 13, 14, and 16-20 are original.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (previously presented)(US 2017/0220596 A1), hereinafter Smith, in view of Langan et al. (previously presented)(US 2006/0253501 A1), hereinafter Langan.

As to claim 1, Smith discloses a computer-implemented method comprising:
identifying a set of modifications based on at least one difference between a sync structure and at least one of a remote tree and a local tree, wherein the sync structure represents a known synced state between a server state and a file system state, the remote tree represents the server state on a remote memory location, and the local tree represents the file system state on a client device ([0101], Lines 1-4; [0137]; [0154]; [0164]; [0176]; Changes in a local file system (local tree) on at least one device 102 (Figs. 1 and 8b; [0090], [0158]-[0159]), e.g. a client device  are compared to changes in a server file system corresponding to a sync server (remote tree) (Figs. 1 and 9; [0172]) , i.e. on a memory location remote from the client device, via a Last Sync Item Store (LSIS), i.e. a sync structure as it is based on a file system for comparison against a file system either directly or via snapshots of each. The last sync item store representing a last sync state of at least some items of a local file system with a server, thus representing a known sync state between the server and file system. The claim does not place any requirements on what or how many items represent a ‘synced state’.);
(Fig. 10B; [0164]; [0165], Lines 1-10; [0177], Lines 15-21, Based on determined dependencies, a set of consistent changes, i.e. unblocked modifications, can be determined.);
generating, based on the set of unblocked modifications, a set of operations configured to converge the server state and the file system state (Fig. 10B, #1055; [0167]; [0177], Sync events are generated to sync the local and remote server file system.); and
providing the set of operations for execution ([0168], Sync events are provided to queue for execution).
Smith does not explicitly disclose a sync tree.
However, Langan discloses identifying a set of modifications based on at least one difference between a sync tree and at least one of a remote tree and a local tree, wherein the sync tree represents a known synced state between a server state and a file system state, the remote tree represents the server state on a remote memory location, and the local tree represents the file system state on a client device (Fig. 3; [0007]; [0038]-[0041]; [0043]; [0070], A synchronization tree is generated from two directories to by synchronized, i.e. remote and local tree ([0037], A local volume 214 and remote server volume 216), and represents a known synced state between the two by at least showing what still needs to be synchronized. This is further clarified in [0043] which states “Sync items contain a sync description, which represents the original, synchronized state of the sync item”, thus each item in the tree includes data to enable the tree to represent a synched state as claimed. As stated in [0070], some operations by FastSync subsystem 200, which manages the sync tree, require calls to remote file systems to sync some directories, thus syncing a local client device and remote file systems, i.e. a server state on a remote memory location.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Smith with the teachings of Langan by modifying Smith to more explicitly implement the Last Sync Item Store of Smith as a tree to compare to the trees of Smith, as similarly done with the sync tree and directory trees of Langan. The motivation for doing so would have been to more quickly compare the local or remote trees of Smith with the LSIS by utilizing direct tree to tree comparisons (Langan, [0031]).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Smith discloses wherein each unblocked modification in the set of unblocked modifications does not have a dependency on any other modification ([0065]; [0177], Lines 15-24; [0179], Lines 1-19, Each unblocked modification does not have a dependency on any other modification so as to make it consistent. Any that do require another modification are blocked and buffered.).


As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Smith discloses receiving server modification data for content items stored by a content management system (Fig. 9; [0168]; [0172], Sync events are provided to queue, e.g. in the sync server, for execution); and
updating, based on the server modification data, the remote tree ([0145]; [0181], Sync events are executed on the opposite file system, i.e. the remote tree.).

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Smith discloses receiving client modification data for content items stored by a client device (Fig. 8, 9; [0168]; [0172], Sync events are provided to queue, e.g. in the sync server, for execution. These include those from an opposite file system to be synced to the local file system.); and
updating, based on the client modification data, the local tree ([0145]; [0181], Sync events are executed on the local file system, e.g. the local tree.).


As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Smith discloses receiving modification data for content items stored by a content management system or on the client device (Fig. 9; [0168]; [0172], Sync events are provided to queue, e.g. in the sync server, for execution. These include those of any opposite file systems and local client file system.); and
identifying a list of modified content items based on the modification data, wherein the set of modifications is further identified based on the list of modified content items ([0145]; [0145]; [0181], Sync events are listed in the queue and executed on a file system being synced. Each file system being synced can further identify their last position, thus further identifying.).

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Smith discloses ranking the set of unblocked modifications based on a modification type associated with each modification in the set of unblocked modifications (Fig. 10B; [0165]; [0168]; [0179], Item changes can be re-ordered, i.e. ranked, based on modification types so as to make the changes on the opposite file system consistent.); and
selecting a subset of the set of unblocked modifications based on the ranking, wherein the set of operations is generated based on the subset (Fig. 10B; [0165]; [0168]; [0179], A subset of the re-ordered changes are selected as a list or priority based queue of events.).


As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Smith, as previously modified with Langan does not disclose wherein the remote tree, the local tree, and the sync tree are stored on the client device, the sync tree includes at least a common node between the remote tree and the local tree.
However Langan discloses wherein the remote tree, the local tree, and the sync tree are stored on the client device (Figs. 2-3; [0032]; [0037]; [0038]; [0040]; [0043], Two directories, e.g. a local and remote as discussed above, can be synced ([0037]). FastSync subsystem is implemented on the client ([0032], and retrieves and evaluates the remote tree ([0007]; [0037]; [0038]) in addition to the tree already on the client. Evaluating the remote tree by a client-side subsystem requires the tree representation be stored, at least temporarily, by the client to perform the evaluation. The sync tree is similarly stored by the subsystem of the client so as to be used for syncing. Thus, the remote tree, the local tree, and the sync tree are stored on the client device as claimed.), the sync tree includes at least a common node between the remote tree and the local tree (Figs. 3-4; [0040]; [0042], E.g. elements A-C and H. A-C being unmodified parents of changed entities in both trees, and H being a modified file existing in both trees; all of which are included in the sync tree.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further modify the teachings of Smith, as previously modified with Langan, such that the file systems synchronized on Smith are analyzed on the client by at least temporarily storing a version of the tree data locally along with the use of the sync tree locally like as disclosed by Langan.  The motivation for doing so would have been to (Langan, [0032]; [0037]).

As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Smith discloses the set of operations comprises a server set of operations configured for execution by a content management system, the method further comprising transmitting the server set of operations to the content management system (Fig. 9; [0168]; [0172], Sync events are provided to queue, e.g. in the sync server, for execution. These include those of any opposite file systems and local client file system. [0145]; [0181], Sync events are executed on the content management file system or a local file system as is being synced.).

As to claim 9, the claim is rejected for the same reasons as claim 1 above. In addition, Smith discloses wherein the set of operations comprises a client set of operations configured for execution by the client device (Fig. 9; [0168]; [0172], Sync events are provided to queue, e.g. in the sync server, for execution. These include those of any opposite file systems and local client file system. [0145]; [0181], Sync events are executed on the content management file system or a local file system as is being synced.).


As to claim 10, the claim is rejected for the same reasons as claim 1 above. In addition, Smith discloses detecting a violation of a rule by an operation in the set of operations ([0169]; [0170], i.e. detecting a conflict);
([0170], Selecting a conflict resolver); and
applying the resolution actions to the set of operations ([0170], Resolving the conflict via the conflict resolver).

As to claim 11, the claim is rejected for the same reasons as claim 10 above. In addition, Smith discloses wherein detecting the violation of the rule by the operation includes:
identifying an operation type for the operation in the set of operations ([0169]; [0170], Based on an event type, e.g. an operation type, a conflict is identified and corresponding conflict resolver, with corresponding set of rules, selected);
selecting a set of rules associated with the operation type ([0169]; [0170], Based on an event type, e.g. an operation type, a conflict is identified and corresponding conflict resolver, with corresponding set of rules, selected); and
determining that the rule in the set of rules is violated by the operation ([0170]; [0171], Based on an event type, e.g. an operation type, a conflict is identified and corresponding conflict resolver, with corresponding set of rules, selected and determining which violations are made in determining what action to take to resolve the conflict).

As to claim 12, Smith discloses a non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to ([0187]):
([0157]; [0175], Changes to files and folders, i.e. modification data, of a synchronized file system associated with a content management system are received and detected.);
update, based on the modification data (Fig. 9; [0168]; [0172], Sync events are provided to queue, e.g. in the sync server, for execution. These include those of any opposite file systems, e.g. a content management file system, and local client file system. [0145]; [0181], Sync events are executed on the content management file system or a local file system as is being synced.), a set of tree data structures including a sync structure, a remote tree, and a local tree, wherein the sync structure represents a known synced state between a server state and a file system state, the remote tree represents the server state on a remote memory location, and the local tree represents the file system state on a client device ([0101], Lines 1-4; [0137]; [0154]; [0164]; [0176]; A changes in a local file system (local tree) on at least one device 102 (Figs. 1 and 8b; [0090], [0158]-[0159]), e.g. a client device  are compared to changes in a server file system corresponding to a sync server (remote tree) (Figs. 1 and 9; [0172]) , i.e. on a memory location remote from the client device, via a Last Sync Item Store (LSIS), i.e. a sync structure as it is based on a file system for comparison against a file system either directly or via snapshots of each. The last sync item store representing a last sync state of at least some items of a local file system with a server, thus representing a known sync state between the server and file system. The claim does not place any requirements on what or how many items represent a ‘synced state’.);
identify a set of modifications based on the set of tree data structures ([0101], Lines 1-4; [0137]; [0154]; [0164]; [0176]; A changes in a local file system (local tree) are compared to changes in a server file system via a Last Sync Item Store (LSIS), i.e. a sync tree as it is based on a file system for comparison against a file system either directly or via snapshots of each.);
select a set of unblocked modifications from the set of modifications based on whether each modification has a dependency (Fig. 10B; [0164]; [0165], Lines 1-10; [0177], Lines 15-21, Based on determined dependencies, a set of consistent changes, i.e. unblocked modifications, can be determined.);
generate, based on the set of unblocked modifications, a set of operations configured to converge the server state and the file system state (Fig. 10B, #1055; [0167]; [0177], Sync events are generated to sync the local and remote server file system.); and
provide the set of operations for execution ([0168], Sync events are provided to queue for execution).
Smith does not explicitly disclose a sync tree.
However, Langan discloses identifying a set of modifications based on at least one difference between a sync tree and at least one of a remote tree and a local tree, wherein the sync tree represents a known synced state between a server state and a file system state, the remote tree represents the server state on a remote memory location, and the local tree represents the file system state on a client device (Fig. 3; [0007]; [0038]-[0041]; [0043]; [0070], A synchronization tree is generated from two directories to by synchronized, i.e. remote and local tree, and represents a known synced state between the two by at least showing what still needs to be synchronized. This is further clarified in [0043] which states “Sync items contain a sync description, which represents the original, synchronized state of the sync item”, thus each item in the tree includes data to enable the tree to represent a synched state as claimed. As stated in [0070], some operations by FastSync subsystem 200, which manages the sync tree, require calls to remote file systems to sync some directories, thus syncing a local client device and remote file systems, i.e. a server state on a remote memory location.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Smith with the teachings of Langan by modifying Smith to more explicitly implement the Last Sync Item Store of Smith as a tree to compare to the trees of Smith, as similarly done with the sync tree and directory trees of Langan. The motivation for doing so would have been to more quickly compare the local or remote trees of Smith with the LSIS by utilizing direct tree to tree comparisons (Langan, [0031]).

As to claim 13, the claim is rejected for the same reasons as claim 12 above. In addition, Smith discloses wherein each unblocked modification in the set of unblocked modifications does not have a dependency on any other modification ([0065]; [0177], Lines 15-24; [0179], Lines 1-19, Each unblocked modification does not have a dependency on any other modification so as to make it consistent. Any that do require another modification are blocked and buffered.).


As to claim 14, the claim is rejected for the same reasons as claim 12 above. In addition, Smith discloses wherein the instructions, when executed by the computing system, further cause the computing system to:
rank the set of unblocked modifications based on a modification type associated with each modification in the set of unblocked modifications (Fig. 10B; [0165]; [0168]; [0179], Item changes can be re-ordered, i.e. ranked, based on modification types so as to make the changes on the opposite file system consistent.); and
select a subset of the set of unblocked modifications based on the ranking, wherein the set of operations is generated based on the subset (Fig. 10B; [0165]; [0168]; [0179], A subset of the re-ordered changes are selected as a list or priority based queue of events.).

As to claim 15, Smith discloses a system comprising:
a processor ([0187]); and
a non-transitory computer-readable medium storing instructions that, when executed by the processor ([0187]), cause the processor to:
identify a set of modifications based on a set of tree data structures including a sync structure, a remote tree, and a local tree, wherein the sync structure represents a known synced state between a server state and a file system state, the remote tree represents the server state on a remote memory location, and the local tree represents the file system state on a client device ([0101], Lines 1-4; [0137]; [0154]; [0164]; [0176]; A changes in a local file system (local tree) on at least one device 102 (Figs. 1 and 8b; [0090], [0158]-[0159]), e.g. a client device  are compared to changes in a server file system corresponding to a sync server (remote tree) (Figs. 1 and 9; [0172]) , i.e. on a memory location remote from the client device, via a Last Sync Item Store (LSIS), i.e. a sync structure as it is based on a file system for comparison against a file system either directly or via snapshots of each. The last sync item store representing a last sync state of at least some items of a local file system with a server, thus representing a known sync state between the server and file system. The claim does not place any requirements on what or how many items represent a ‘synced state’.);
select a set of unblocked modifications from the set of modifications based on whether each modification has a dependency (Fig. 10B; [0164]; [0165], Lines 1-10; [0177], Lines 15-21, Based on determined dependencies, a set of consistent changes, i.e. unblocked modifications, can be determined.); and
execute, based on the set of unblocked modifications, a set of tasks configured to converge the server state and the file system state (Fig. 8, 9; [0168]; [0172], Sync events are provided to queue, e.g. in the sync server, for execution. These include those of any opposite file systems and local client file system. [0145]; [0181], Sync events are executed on the content management file system or a local file system as is being synced.).
Smith does not explicitly disclose a sync tree.
However, Langan discloses identifying a set of modifications based on at least one difference between a sync tree and at least one of a remote tree and a local tree, wherein the sync tree represents a known synced state between a server state and a file system state, the remote tree represents the server state on a remote memory location, and the local tree represents the file system state on a client device (Fig. 3; [0007]; [0038]-[0041]; [0043]; [0070], A synchronization tree is generated from two directories to by synchronized, i.e. remote and local tree, and represents a known synced state between the two by at least showing what still needs to be synchronized. This is further clarified in [0043] which states “Sync items contain a sync description, which represents the original, synchronized state of the sync item”, thus each item in the tree includes data to enable the tree to represent a synched state as claimed. As stated in [0070], some operations by FastSync subsystem 200, which manages the sync tree, require calls to remote file systems to sync some directories, thus syncing a local client device and remote file systems, i.e. a server state on a remote memory location.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Smith with the teachings of Langan by modifying Smith to more explicitly implement the Last Sync Item Store of Smith as a tree to compare to the trees of Smith, as similarly done with the sync tree and directory trees of Langan. The motivation for doing so would have been to more quickly compare the local or remote trees of Smith with the LSIS by utilizing direct tree to tree comparisons (Langan, [0031]).

As to claim 16, the claim is rejected for the same reasons as claim 15 above. In addition, Smith discloses wherein each unblocked modification in the set of unblocked modifications does not have a dependency on any other modification ([0065]; [0177], Lines 15-24; [0179], Lines 1-19, Each unblocked modification does not have a dependency on any other modification so as to make it consistent. Any that do require another modification are blocked and buffered.).

As to claim 17, the claim is rejected for the same reasons as claim 15 above. In addition, Smith discloses wherein the instructions, when executed by the processor, further cause the processor to:
(Fig. 9; [0168]; [0172], Sync events are provided to queue, e.g. in the sync server, for execution); and
update, based on the modification data, the set of tree data structures ([0145]; [0181], Sync events are executed on the opposite file system, i.e. the remote tree, and thus updating the set of tree data structures.).

As to claim 18, the claim is rejected for the same reasons as claim 17 above. In addition, Smith discloses wherein the instructions, when executed by the processor, further cause the processor to:
identify a list of modified content items based on the modification data, wherein the set of modifications is further identified based on the list of modified content items ([0145]; [0145]; [0181], Sync events are listed in the queue and executed on a file system being synced. Each file system being synced can further identify their last position, thus further identifying.).


As to claim 19, the claim is rejected for the same reasons as claim 15 above. In addition, Smith discloses wherein the instructions, when executed by the processor, further cause the processor to:
rank the set of unblocked modifications based on a modification type associated with each modification in the set of unblocked modifications (Fig. 10B; [0165]; [0168]; [0179], Item changes can be re-ordered, i.e. ranked, based on modification types so as to make the changes on the opposite file system consistent.); and
(Fig. 10B; [0165]; [0168]; [0179], A subset of the re-ordered changes are selected as a list or priority based queue of events.).

As to claim 20, the claim is rejected for the same reasons as claim 15 above. In addition, Smith discloses wherein the instructions, when executed by the processor, further cause the processor to update, in response to execution of the set of tasks, the set of unblocked modifications based on changes to dependencies ([0080]-[0085]; [0171], If dependencies change, e.g. due to conflicting changes causing sync failure, the corresponding set of modifications is changed to solve the problem. Examples of change in modifications [0086]-[0098]).


Response to Arguments
Applicant's arguments filed 21 October 2020 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	At page 9, with respect to the rejections of independent claims 1, 12, and 15 under 35 USC §103, Applicant argues that the amended features of the claims are not taught by the prior art. Applicant further argues that Smith’s synchronization is different from the claimed synchronization of using three tree structures, and that Langan does not disclose a sync tree which “represents a known synced state between a server state and a file system state” as 
	As to [a], Applicant’s arguments have been fully considered but are not persuasive. As to the amended features, both Smith and Langan disclose them as set forth in the updated rejections above as necessitated by Applicant’s amendments. As to Smith, Applicant has not provided a showing as to how the claimed local and remote tree structures are structurally different than the compared structures of Smith. As set forth in the rejections of claims 1, 12, and 15 above, Smith compares local and remote file systems which are tree structures, and utilizes a Last Sync Item Store sync structure which includes a last sync state for at least some of the tree structures to assist in the comparison for syncing, and thus represents a known synced state of those elements and thus a synced state between a server state and a file system state. Langan similarly uses as sync structure for comparing two file system tree structures, but more specifically implements a sync tree. The sync tree, like the Smith, also includes for each element information regarding a last synchronized state ([0043]), and thus similarly represents a known synced state of those elements and thus a synced state between a server state and a file system state, but more specifically as a tree as claimed. The claim does not place any requirements on what or how many items represent a ‘known synced state’. Thus, so long a tree structure includes at least some elements from both the local and remote tree that indicate a known synched state, then this feature is taught. As shown above, Langan teaches this. While Langan’s sync tree may only include directory trees that show differences, i.e. including changes to entities existing in both trees (not only different files or directories as erroneously stated by 

(b)	At page 9, with respect to the rejection of dependent claim 2 under 35 USC §103, Applicant argues that Smith does not disclose “wherein each unblocked modification in the set of unblocked modifications does not have a dependency on any other modification.” Applicant argues that Smith’s item change is ordered based on whether it is consistent with an existing snapshot, and there is no mentioning of the claimed dependency.
	As to [b], Applicant’s arguments have been fully considered but are not persuasive. As stated in cited paragraph [0177], item changes are ordered based on whether it is consistent with an existing snapshot as mentioned by Applicant. Cited paragraph [0179], further describes that upon a notification of a change, “event dependencies between the item changes can be detected and the item changes can be ordered based on the detected event dependencies to allow the new state brought about by applying each item change is consistent with a filesystem… If the new state brought about by the item change is not consistent with the filesystem, the synchronization component (e.g., item change buffer 870) can buffer the item change until another item change alters the snapshot of the filesystem... if the new state brought about by the item change is consistent with the filesystem, the synchronization component can provide the item change to a filter pipeline.” Thus, those modifications that result in consistency, then they are modifications that do not depend on any other modifications to result in consistency and are not buffered, i.e. are unblocked modifications.


	As to [c], Applicant’s arguments have been fully considered but are not persuasive. In view of Applicant’s amendments to parent claim 1 clarifying the locations of the trees, a necessary updated analysis as set forth in the rejection of claim 7 shows that Langan discloses that all three trees can be stored on the client. This occurs as a result of the client based FastSync subsystem which locally manages the sync tree, retrieving the remote tree data and thus storing it locally. The client already has the local tree for the local directories. With respect to the amended features, as set forth in the rejection above, Langan discloses this. Applicant erroneously argues that Langan’s sync tree only includes different files or directories. Instead, Langan discloses differences in the directories ([0008]; [0040]). This is very different as differences include not only different elements, but also changes to entities already existing in both directories. As stated in [0040], “directories that have not changed, but have files in them that have changed, are maintained as simple nodes in the tree so as to preserve the correct hierarchical organization.” As shown in Figs. 3-4 and [0042] as a non-limiting example, both example directories to be synchronized include nodes A-C, and similarly so does the sync tree. Additionally, file H is included in both but has changed with a file difference in the file. File H is thus also included in the sync tree. As such, Langan teaches the amended features of claim 7.

(d)	At page 10, with respect to the rejections of dependent claims 2-11, 13, 14, and 16-20, Applicant argues that the claims are allowable for at least the reasons previously set forth with respect to independent claims 1, 12, and 15 from which they respectively depend.




Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James E Richardson/Primary Examiner, Art Unit 2167